Title: The People v Aaron Burr: Indictment for Fighting a Duel [14 August 1804]
From: Riker, Richard,People of the State of New York
To: 



[New York, August 14, 1804]

City and County of New York ss: The Jurors of the People of the State of New York in and for the Body of the city and County of New York upon their oath present That Aaron Burr late of the Eighth Ward of the City of New York in the County of New York Esquire on the Eleventh day of July in the year of Our Lord one thousand eight hundred and four at the Ward City and County aforesaid with force and arms did unlawfully wickedly and maliciously provoke excite and challenge one Alexander Hamilton late of the Ward City and County aforesaid Esquire (in the peace of God and of the said people then and there being) unlawfully to fight a duel with and against him the said Aaron Burr to the great damage of the said Alexander Hamilton to the evil example of all others in like case offending and against the peace of the people of the State of New York and their Dignity. And the Jurors aforesaid upon their Oath aforesaid do further present That the said Aaron Burr afterwards to wit on the said Eleventh day of July in the year of our Lord one thousand eight hundred and four at the said eighth ward of the City of New York in the County of New York aforesaid did request and invite the said Alexander Hamilton to meet him the said Aaron Burr with intent to fight a Duel with him the said Alexander Hamilton he the said Aaron Burr then and still being a Citizen of the State of New York against the form of the Statute in such case made and provided and against the peace of the people of the State of New York and their Dignity.
And the Jurors aforesaid upon their Oath aforesaid do further present that the said Aaron Burr afterwards to wit, on the said Eleventh day of July in the year of Our Lord one thousand eight hundred and four in the County of Bergen and State of New Jersey to wit, at the said eighth Ward of the City of New York in the County of New York aforesaid with arms or deadly Weapons commonly called Pistols lo[a]ded with Gun powder and leaden bullets unlawfully and wilfully fought a duel with the said Alexander Hamilton he the said Aaron Burr then and still being a Citizen of the State of New York against the form of the Statute in such case made and provided and against the peace of the people of the State of New York and their dignity. And the Jurors aforesaid upon their oath aforesaid do further present That the said Aaron Burr afterwards towit on the said Eleventh day of July in the year of our Lord one thousand eight hundred and four in the County of Bergen and State of New-Jersey to wit at the said Eighth Ward of the City of New York in the County of New York aforesaid with arms or deadly weapons commonly called Pistols loaded and charged with gunpowder and leaden balls unlawfully and wilfully fought a duel with the said Alexander Hamilton, and that he the said Aaron Burr, did on the day and year last aforesaid in the County of Bergen and State of New Jersey towit at the ward City and County aforesaid unlawfully wilfully wickedly and designedly fire and discharge a certain Pistol which he then and there held in his right hand loaded and charged with gun powder and a leaden Ball at him the said Alexander Hamilton he the said Aaron Burr then and still being a Citizen of the state of New York against the form of the Statute in such case made and provided and against the peace of the people of the State of New York and their dignity. And the Jurors aforesaid upon their oath aforesaid do further present That the said Aaron Burr afterwards, to wit, on the said eleventh day of July in the year of our Lord one thousand eight hundred and four in the County of Bergen and State of New Jersey and without the limits of the State of New York did actually fight a duel with the said Alexander Hamilton, he the said Aaron Burr then and Still being a Citizen of the State of New York against the form of the Statute in such case made and provided and against the peace of the people of the State of New York and their dignity. And the Jurors aforesaid upon their oath aforesaid do further present That the said Aaron Burr afterwards towit on the said Eleventh day of July in the year of our Lord one thousand eight hundred and four at the County of Bergen in the State of New Jersey towit at the said Eighth ward of the City of New York in the County of New York aforesaid with arms or deadly weapons commonly called pistols loaded and charged with gunpowder and leaden balls unlawfully and wilfully fought a duel with the said Alexander Hamiton and that he the said Aaron Burr did on the day and year last aforesaid in the County of Bergen and State of New Jersey to wit at the ward City and County aforesaid unlawfully wickedly wilfully and designedly fire and discharge a pistol loaded and charged with gun powder and a leaden ball as aforesaid to at and against the said Alexander Hamilton, and by which firing as aforesaid he the said Aaron Burr gave to the said Alexander Hamilton a mortal wound; of which said mortal wound he the said Alexander Hamilton afterwards towit on the twelfth day of July in the year aforesaid at the Ward City and County aforesaid died against the form of the Statute in such case made and provided and against the peace of the people of the State of New York and their dignity.

Riker Dist. Atty

